DETAILED ACTION
Allowable Subject Matter
Claim(s) 11 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Tsai et al (US 5,818,877), teaches a device for video coding for a current image represented by macroblocks and a data stream, the device comprising a processor and a machine-readable medium, the machine readable medium storing instructions that, when loaded on the processor, configure the processor to: receive motion vectors for a macroblock of the current image based on one or more previously received reference images stored in an image memory; calculate a prediction image based on the received motion vectors, the prediction image representing predicted movement of the macroblocks of the reference image based on the received motion vectors; generate a prediction error matrix, representing a prediction error after transformation by a transformer and quantization by a quantizer, the prediction error representing a subtraction result generated by subtracting the prediction image from the current image by a subtractor; convert the prediction error matrix into a series of symbols using coefficient sampling; and perform context-adaptive arithmetic encoding of the symbols on the basis of symbol frequencies, a distribution of the symbol frequencies depending at least in part on an already encoded symbol; wherein the context-adaptive arithmetic encoding of the symbols includes, for a symbol being encoded, selecting from different predetermined distributions of symbol frequencies a particular predetermined distribution of symbol frequencies based on the symbol .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487